Citation Nr: 1112215	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable disability evaluation for the service-connected hearing loss of the left ear.  

2.  Entitlement to service connection for claimed tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2007 rating decisions of  the RO.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  

The issue of a compensable disability evaluation for the service-connected hearing loss of the left ear is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertion sufficient to establish that he experienced tinnitus following his exposure to increased noise levels during service.   
    
2.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 2007, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

In a December 2009 letter, the Veteran was notified of the information and evidence needed to substantiate a claim for service connection on a secondary basis.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2007 letter.  The claim was readjudicated in December 2009.  

Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The service treatment records were obtained and associated with the claims folder.  

The Veteran has not identified any treatment sources for the claimed tinnitus.  There is no other identified relevant evidence that has not been accounted for.  In May 2009 and October 2009, VA sought medical opinions at to the etiology of the tinnitus and whether the tinnitus was related to a service-connected disability.  

The Veteran's representative argued that the VA examinations in 2009 were inadequate because the terms of the opinions were non-committal, non-determinative, speculative, and based on conjecture, and the examiners did not provide substantive reasons for the opinion.  See the March 2010 statement.   

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board finds that VA has met its duty to assist the Veteran and the medical opinions obtained and examinations conducted in 2009 are accurate, descriptive, and adequate.  

The examiners reviewed the claims file and the Veteran's medical history before rendering the medical opinions.  The examiners considered the Veteran's own statements as to noise exposure in service.  The examiners also noted the specific factual basis for the medical opinions.  

The representative also asserts that a traumatic brain injury (TBI) examination is warranted.  The representative argues that the VA physician who provided the October 2009 medical opinion did not have adequate expertise to render the opinion.  

The Board finds that additional examination is not warranted.  First, there is no medical evidence that the Veteran had TBI in service or after service.  The service treatment records dated in May 1993 indicate that the Veteran sustained a superficial laceration to the mid parietal region of the skull after the Veteran hit his head on something when pulling a box of French Fries out of a freezer.  There was minimal bleeding, the laceration was superficial, the skull could not be seen, and there were no signs of infection.  The Veteran received 4 sutures.  There is no indication that the Veteran sustained TBI from this head injury in service.  There is no current evidence of TBI.  Thus, a TBI examination is not warranted. 

The Board also finds that the VA physician who rendered the VA medical opinion in October 2009 is competent.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

The record shows that the VA physician is trained as a medical doctor and has the skill and expertise to render an opinion as to whether the Veteran's current tinnitus is due to the head laceration in service.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The fact remains that, other than the Veteran's own lay opinion, there is no evidence of record whatsoever supporting this claim, and a new VA examination or opinion has no reasonable probability of providing findings supportive of the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (an examination is required when there is competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of a disability; there is an indication the current disability or symptoms may be associated with service; and there is insufficient medical evidence to make a decision).  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran asserts that he experiences tinnitus that is due to noise exposure in service.  The evidence of record shows that the Veteran served in the Navy and was exposed to gas turbine engines for 16 hours a day in service.  See the Board hearing transcript dated in January 2011, the Veteran's report of noise exposure at the VA examination in May 2009, and the Veteran's statement dated in February 2009.    

Thus, the Veteran's lay assertions are credible for the purpose of showing that he was exposed to excessive noise levels on a routine basis in service.  The Veteran is competent to testify as to whether he was exposed to loud and continuous noise in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to testify as to observable symptoms such as ringing in the ears.  The Board also finds that the noise exposure described by the Veteran is consistent with his service in the Navy.  

The service treatment records do not document any actual complaints or findings of tinnitus.  The June 1990 and December 1993 service examinations indicate that examination of the ears was normal.  The Veteran did not report any tinnitus symptoms.  He underwent an audiogram in February 1992.  The report indicates that there were no ENT problems at that time.  The Veteran separated from service in February 1994.  

The Veteran was afforded VA audiological and general medical examination in May 1994.  He did not report any tinnitus symptoms upon examination.  The VA audiometric examination indicates that the Veteran had no complaints of tinnitus at that time. 

The record shows that the Veteran first reported having tinnitus in May 2007, when he filed a claim of service connection for tinnitus.  

The Veteran's own reports of when the tinnitus began are inconsistent.  As noted above, he first reported tinnitus in May 2007.  Upon VA examination in September 2007, the Veteran reported that he had tinnitus half way thru service.  

In a February 2009 statement, the Veteran indicated that he noticed ringing in the ears in service.  

At the hearing before the Board in January 2011, the Veteran stated that he first noticed the hearing loss 10 or 12 years earlier and had been out of service for two or three years.  He added that, in service, he did not really notice the tinnitus because it was so noisy in service.    

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

Based on careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset following exposure to excessive noise level to which he was exposed while serving on active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is competent evidence of record which shows that the Veteran's service-connected hearing loss of the left ear may have worsened since the May 2009 VA examination.  See the Veteran's statements at the hearing before the Board in January 2011.  

The Veteran is competent to report observable symptoms such as decreased hearing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

At the hearing in January 2011, the Veteran testified about receiving treatment for the service-connected left ear hearing loss at VA.  The RO should obtain the VA treatment records for treatment of the left ear hearing loss dated from May 2008 to present.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, this remaining matter is REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all clinical records referable to treatment of the service-connected hearing loss since May 2008.  These should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file. 

2.  The RO should than schedule the Veteran for a VA audiometric examination to determine the nature and severity of the service-connected hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

3.  Following completion of all indicated development, the RO should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative who then should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


